NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROSS MASSBAUM; FLORINA                          No. 17-56262
MASSBAUM,
                                                D.C. No. 8:17-cv-00650-DOC-JDE
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

UNITED STATES OF AMERICA,
Erroneously Sued As Internal Revenue
Service,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Ross and Florina Massbaum appeal pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction their action seeking repayment of

funds paid to the Internal Revenue Service in relation to a dispute over their tax

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
liabilities. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

       In their opening brief, the Massbaums fail to address the basis for the district

court’s dismissal of their action. As a result, they have waived any challenges to

the dismissal order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[O]n appeal, arguments not raised by a party in its opening brief are deemed

waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant, and a bare assertion does not preserve a

claim . . . .”).

       AFFIRMED.




                                           2                                    17-56262